Granger, J.
1 -The claim urged against the petition is that the services for which recovery is sought are not such as the law makes provisions for the payment of, except in the salary allowed by law to the sheriff -Appellant claims that the services in question are not such as the sheriff, in the capacity of sheriff, is required to perform; that they are not the services for which the fees and salary provided by law are a compen'sation. The sheriff is made the custodian of the jail or prison of the county, and of the prisoners in the same, and is required to. receive those lawfully committed, and to keep them, himself, or by his deputy or jailor, until discharged by law. McClain’s Code, section 474. The sections hereafter cited will be of the same Code. The object of the section is, obviously, to require the sheriff to have charge of the jail, and receive and retain prisoners lawfully committed. It does not deal with how the duty is to be discharged. Other sections provide a fee of twenty-five cents for the commitment and discharge of each prisoner; if received on surrender of hail, fifty cents, code, section 5054, 5055. Sections 5041 and 5080 provide fees and compensation for the sheriff in particular cases. The following is a part of section 5062: “The sheriff is also entitled, for attending district and circuit courts, and for other service for which no compensation is allowed by law, such annual salary as may be fixed by the board of supervisors, and in no case less than two hundred dollars, nor more than four hundred dollars.” Sections 6122 and 6135 provide as follows: “It is the duty of the keeper of the jail of the county to -see that the same is constantly kept in a cleanly and healthy condition, and he must pay strict *526attention to the personal cleanliness of all the prisoners in his custody m far as may be. Each prisoner must be furnished daily with ¡as much clean water as may be necessary for drink and for personal cleanliness, and with a clean towel and shirt once a week, and must-be served three times each day with wholesome food, which must be well cooked, .and in sufficient quantity.” “All charges and expenses of safe keeping, and maintaining convicts and persons charged with public offenses and committed for examination or trial, to the county jail, shall be paid from -the county treasury, the accounts therefor being first settled and allowed by the board of supervisors. * * *” It is from these provisions of the law that we are to determine the question. The holdings of this court have been uniformly ¡against constructive fees to officers. The rulings- are to the effect that the compensation to be paid to sheriffs is such only ■as is provided by law. This statement is ¡all that is claimed, and it is unnecessary to review or cite the eases. The sections we have -designated from McClain’s Code from 5041 to 5062 -are sections of -chapter 94, Acts of the Nineteenth General Assembly, and the act is designed to regulate the fees -of sheriffs-; and, for the purposes of this case, we may say that, unless- the act provides for plaintiff’s claim, or s-orne part of it, the claim cannot be sustained. It is not thought but that the services -are to -be compensated, but it is thought that the allowance of two. hundred dollars as salary, which in all cases- is to be allowed* is designed by the law to-cover -such -services. Section 6122 -of the Code, above quoted, shows that at least a -part -of th-e services rendered are -such .as the law requires; for instance, washing for and- waiting on the prisoners. The language of the 1-aw giving to the .sheriff -a salary i-s: “The sheriff is also -entitled for attending district -courts* and for other service for which no compensation is allowed by law, such -annual salary -as may be fixed by the -board, of *527¡supervisors, * * *” Now, if it does not appear that the act allows compensation for some part of these services* then they are to be paid for by the salary. Chapter 94 of Acts of the Nineteenth General Assembly provides as follows: “Section 2. The sheriff is entitled to charge and receive the following fees: * * * Sec. 17. For boarding a prisoner a compensation to be fixed by the board of supervisors* not less than fifty cents per day. Sec. 18. For waiting on and wiashing for prisoners, the sheriff shall have such reasonable comp ensation as shall be allo wed by the board of supervisors,” It seems to us the express language is that for waiting on and washing for prisoners the fee or compensation shall be reasonable, to be fixed by the board of supervisors. No one, we think, doubts that the sheriff is entitled to compensation for the board of prisoners, outside of the salary, and, if so* because it is “allowed by law”; and it is no more allowed by law than is the compensation for waiting on and washing for them. The law in each case in terms allows a compensation for the service, and leaves it to the board of superviors to fix the amount. In Grubb v. Louisa County, 40 Iowa, 314, it was held that a sheriff was not entitled to compensation outside of fees and salary for waiting on prisoners; that the salary was presumed to be sufficient to compensate him for services for which no fees were allowed. That case involved'a construction of Code of 1873, sections 3788, 3789 (not McClain'’s), which sections fixed the compensation of sheriffs in part. At that time there was no such provision for compensation for waiting on and washing for prisoners. The sections were repealed by Acts Eighteenth General Assembly, chapter 115. The rule announced in that case, as well as in others, that for a service for which no fee is prescribed by law the fees and salary prescribed are presumed to be a compensation, is preserved in this opinion. It is clear to us that the petition presents a cause of action, *528and that for washing for and waiting on the prisoners a reasonable compensation should be allowed. What services should be regarded as waiting on prisoners, within the meaning of the law, is a question not presented, and, of course, we do not decide it. The judgment is reversed.
Friday, May 28, 1897.